Citation Nr: 1421755	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for bilateral hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the Las Vegas RO in May 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that hearing loss is related to military service.  Specifically, she contends that as a percussionist in the military band, she was required to practice for long hours in an enclosed room without the use of ear protection.  

In a July 2010 statement, the Veteran reported that after practice sessions, she would often experience hearing loss that would last several hours.  Although her hearing would eventually return, it got worse over time.  The Veteran further asserted that her hearing levels have continued to weaken since service.

The Veteran was afforded a VA examination in September 2010.  The examiner appeared to concede that the Veteran was exposed to excessive noise, in that she found that the Veteran's tinnitus was at least as likely as not caused by military noise exposure.  However, she found that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  She reasoned that the Veteran had hearing within normal limits at entrance to and separation from the military.  

The Board finds that the July 2010 VA examination is inadequate.  In this regard, it does not appear that the examiner considered the Veteran's statements of pertinent symptoms of hearing loss during and since service.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the etiology of her bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination with a different licensed audiologist from the September 2010 VA examination to determine the etiology of her bilateral hearing loss.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  

The examiner should provide answers to the following: 

a. Is the Veteran's current hearing loss at least as likely as not (probability of 50 percent or more) caused by in-service noise exposure?

b. If not, is the Veteran's current hearing loss at least as likely as not caused by her service-connected tinnitus?  If not, is the current hearing loss at least as likely as not aggravated (permanently worsened beyond it natural progression) by the service-connected tinnitus?

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report hearing loss, her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



